DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correction
The examiner notes the document number of the Webb publication was incorrectly cited in the last Office action.  The correct document number is US 2006/0188337 A1.

Claim Objections
The prior objections to claims 4-6 have been overcome by the response filed 25 July 2022, wherein Applicant amended each claim to make its language consistent with the language of claim 1.

Claim Rejections - 35 USC § 112
The prior rejection of claim 7 has been overcome by the response filed 25 July 2022, wherein Applicant clarified the relation of the first and second connectors to the connectors recited in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 10-19, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webb (US 2006/0188337 A1).
Webb ‘337, as best viewed in Figs. 3, 4, and 8, a system configured to force circulation of fluids through an annulus (13) between an inner barrier (12) and an outer cover (14) of a pipe, the pipe being subdivided into at least two segments (10) joined together by means of at least one connector (40), wherein the system comprises:
regarding claim 1,
for each segment (10) of the pipe, an injector pipe (48) configured to inject circulating fluid substantially at a first end of the annulus (13) of the segment of the pipe, the injector pipe (48) being in fluid communication with the annulus (13) of the segment via an inlet point (47; Fig. 4);
for each segment (10) of the pipe, a return pipe (48; Fig. 2) configured to remove circulating fluid from the annulus (13) of the segment, the return pipe being positioned at a second end of the annulus(13)  of the segment of the pipe, the return pipe (48) being in fluid communication with the annulus via an outlet point (47); and
wherein each segment comprises a first connector (40) at the first end of the segment of the pipe and a second connector (40) at the second end of the segment of the pipe and where the inlet point is located on the first connector and the outlet point is located on the second connector;
regarding claim 4,
wherein the system is configured to allow fluid communication between the annuli (13) of two adjacent segments;
regarding claim 5,
	further comprising, between adjacent segments of the pipe, an annulus valve (75) configured to allow fluid communication to be closed between the annuli of the two adjacent segments;
regarding claim 6,
wherein the segments are configured such that fluid communication between the annuli of two adjacent segments is not possible (Figs. 2, 3);
regarding claim 7,
wherein adjacent segments (10) are coupled to each other via the first and second connectors (40, 40); and
regarding claim 10,
wherein the system additionally comprises at least one sampler (“sump” per para. 0046) configured to receive recirculated fluid returned from inside the annulus.
Regarding claims 11-16, the method steps recited therein are inherent to use of the system disclosed by Webb ‘337.
	Specifically regarding claim 12, both the return pipe and the injection pipe of Webb ‘337 can function as the other. 
	Regarding claims 17-19, 21, and 22 the method steps recited therein are inherent to use of the system disclosed by Webb ‘337 (especially para. 0046).
	Specifically regarding claim 21, Webb ‘337 further teaches a layer of armor (layer of ribs 15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US 2006/0188337 A1).
Regarding claim 8, Webb ‘337 fails to teach two injector pipes (48) and two return pipes (48).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Webb such that it would have included an additional injector pipe and an additional return pipe, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation for making the modification would have been to provide for leak monitoring at an additional area of the connector.
Regarding claim 9, a first injector pipe and return pipe forming a main set of injector and return pipes and a second injector pipe and return pipe forming a reserve set of injector and return pipes are inherent to Webb, as modified to address claim 8.

Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive.
Regarding the rejection of claims 1, 11 and 17, Applicant argues Webb ‘337 fails to teach an annulus between an inner barrier and an outer cover of a pipe.  The examiner disagrees for two reasons.  First, Webb ‘337 teaches expressly “Also shown are the tube fittings 50 fitted on each end of a connector tube 48 which is connected to the interstitial port 47 of each transition fitting 40 by means of the tube fitting 50 to continue the interstitial space from one pipe section 10 to the other.” (para. 0052).  Second, an annulus must be present for proper functioning of the connector tube 48; i.e., to aid in the detection of a leak from the inner barrier (12).
Further regarding the rejection of claims 1, 11 and 17, Applicant argues Webb fails to teach each segment of pipe including an injector pipe and a return pipe.  The examiner disagrees and directs Applicant’s attention to Figs. 1 and 2, which drawings show each end of a pipe segment (9) having an injector/return pipe (48 or 49).

[AltContent: textbox (injector pipe)][AltContent: connector][AltContent: textbox (return pipe)][AltContent: connector]
    PNG
    media_image1.png
    449
    694
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
17 August 2022